BENHAM, Justice,
concurring.
While I concur fully with this Court’s holding in this case that OCGA § 17-6-1 (g) is not unconstitutional as a violation of the “separation of powers” provision of the Georgia Constitution, I write separately to decry the legislative decision to encroach on the discretion of trial courts to consider appeal bonds. Certainly in most of the cases set out in the statute, trial courts would not be inclined to grant a bond because of the seriousness of the crimes, the likelihood of flight, and the likelihood of additional offenses being committed. The discretion formerly granted superior court judges to permit appeal bonds in cases involving serious felonies was not without limit (see Birge v. State, 238 Ga. 88 (230 SE2d 895) (1976), adopting specific standards to be observed in considering appeal bonds), and required the trial court to consider the facts peculiar to each case and make judgments based on the trial court’s unparalleled knowledge of the case. The absolute nature of the prohibition in OCGA § 17-6-1 (g), takes out of the hands of the one person best suited to decide whether the facts of a particular case, including the strength of the case and the likelihood of success on appeal, all discretion in considering whether a defendant should be trusted with freedom during the appeal process. Such “cookie-cutter” notions of justice weaken public perceptions of the fairness of the judiciary. Although the legislature *587has the authority to do what it has done in the statute at issue here, I would urge it to consider that some decisions are best made at the point of contact between the citizenry and the judiciary. Whether to grant on appeal bond in cases such as the present is one of those decisions.
Decided November 8, 2004.
Sexton & Morris, Lee Sexton, for appellant.
Tommy K. Floyd, District Attorney, Blair D. Mahaffey, Sandra G. Rivers, Assistant District Attorneys, for appellee.